     Case 2:20-mc-00272-MCE-CKD Document 8 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD ARROWSMITH,                              No. 2:20–mc–0272–MCE–CKD PS

12                       Plaintiff,                    ORDER TO SHOW CAUSE

13           v.                                        (ECF NO. 6)

14    AMARJIT DOSANJH,
15                       Defendant.
16

17          On October 23, 2020, the Clerk of Court issued a Writ of Execution directing enforcement

18   of a January 21, 2020 judgment entered in the Bankruptcy Court for the Eastern District of

19   Virginia in favor of plaintiff as judgment creditor and against one “Amarjit Dosanjh.” (ECF

20   No. 4.) On the Writ, plaintiff’s counsel listed the judgment debtor to whom a copy of the Writ

21   was to be mailed as Amarjit Dosanjh, residing in Yuba City, California. (Id. at 3.)

22          On October 29, 2020, the court received a letter and attachments from Amarjit K.

23   Dosanjh, which was docketed in this action as a motion to dismiss. (ECF No. 6.) Therein, Ms.

24   Dosanjh states that she has been mistaken for Amarjit S. Dosanjh, MD, residing in Concord,

25   California, the individual against whom plaintiff obtained the adverse bankruptcy judgment. (Id.

26   at 1.) Ms. Dosanjh explains that she has previously received other paperwork regarding this

27   matter, and at one point was in communication with plaintiff’s counsel who stated that her name

28   would be cleared from this case. (Id.) Ms. Dosanjh attaches proof of her identity and address,
                                                      1
     Case 2:20-mc-00272-MCE-CKD Document 8 Filed 11/04/20 Page 2 of 2


 1   which matches the Yuba City address listed on the Writ, along with court documents from the

 2   bankruptcy action against “Amarjit S. Dosanjh, M.D. A Medical Corporation” and an Amarjit

 3   Dosanjh residing in Concord, California. (Id. at 1-41.) Ms. Dosanjh asserts that she has never

 4   had a medical corporation in her name, and requests that the court dismiss her from this action in

 5   which she has been mistakenly involved. (Id. at 1.)

 6             The court is inclined to agree with movant that she has been incorrectly identified as the

 7   judgment debtor on the recently issued Writ of Execution and issues this order to show cause in

 8   an effort to resolve the matter as soon as possible.

 9             Accordingly, IT IS ORDERED that:

10                   1. Within 14 days of the date of this order, plaintiff shall show cause in writing why

11                      the October 23, 2020 Writ of Execution (ECF No. 4) should not be vacated as

12                      improperly issued against the wrong judgment debtor;

13                   2. The Clerk of Court is directed to send a copy of this order to Amarjit Dosanjh at

14                      the address provided in the document filed at ECF No. 6; and

15                   3. Until further notice by the court, plaintiff shall refrain from filing or lodging the

16                      Writ of Execution with any persons or entities.

17   Dated: November 4, 2020
                                                           _____________________________________
18
                                                           CAROLYN K. DELANEY
19                                                         UNITED STATES MAGISTRATE JUDGE

20
21

22   19, dosa.0272

23

24

25

26
27

28
                                                             2
